ATTORNEY FOR APPELLANT            ATTORNEYS FOR APPELLEE
Walter E. Bravard, Jr.                  Jeffrey Modisett
Indianapolis, Indiana                   Attorney General of Indiana

                                        Rosemary L. Borek
                                        Deputy Attorney General
                                        Indianapolis, Indiana


                                   In The
                            INDIANA SUPREME COURT


JASON RASCOE,                           )
      Defendant-Appellant,              )
                                       )
           v.                           )          49S00-9908-CR-444
                                        )
STATE OF INDIANA,                       )
      Plaintiff-Appellee.                     )

              ________________________________________________

                    APPEAL FROM THE MARION SUPERIOR COURT
                      The Honorable Jane Magnus-Stinson
                        Cause No. 49G06-9802-CF-19037
              ________________________________________________

                              On Direct Appeal


                              October 25, 2000

DICKSON, Justice

      The defendant, Jason Rascoe, was convicted of murder[1] for the
January 17, 1998 slaying of Gene Wills in Marion County.  In this appeal,
the defendant contends that the eyewitness's identification testimony was
improperly admitted and that the evidence was insufficient.
      The first claim misunderstands or misrepresents the record.  The
defendant argues that he was deprived of due process of law because the
only eyewitness, Ronald McGrady, was permitted to identify the defendant in
court only after a suggestive pre-trial police photographic "line-up."  The
record of the defendant's bench trial reflects that, during the State's re-
direct examination, McGrady identified the defendant without objection.
Record at 231-32.  During re-cross examination of McGrady, however, the
defendant moved to strike and suppress the in-court identification.  Id. at
234.  The trial court initially took the motion under advisement.  Id. at
235.  Following testimony from the investigating police officer, however,
the trial court granted the motion to strike and expressly suppressed the
in-court identification.  Id. at 251.   Having already received at trial
the relief he now seeks, the defendant presents no claim for relief on this
issue.
      The defendant also contends that his conviction is not supported by
sufficient evidence.  In reviewing a claim of insufficient evidence, we
will affirm the conviction unless, considering only the probative evidence
and reasonable inferences favorable to the judgment, and neither reweighing
the evidence nor judging the credibility of the witnesses, we conclude that
no reasonable fact-finder could find the elements of the crime proven
beyond a reasonable doubt.  Jenkins v. State, 726 N.E.2d 268, 270 (Ind.
2000); Webster v. State, 699 N.E.2d 266, 268 (Ind. 1998); Hodge v. State,
688 N.E.2d 1246, 1247-48 (Ind. 1997).
      The defendant argues that the evidence was insufficient to show that
his killing of the victim was knowing or intentional, as required to
convict for murder.  Ind. Code § 35-42-1-1.  He claims that he merely
panicked as his gun went off unexpectedly.
      This claim is contradicted by the facts favorable to the judgment.
The defendant approached the decedent with a gun in each hand and shot the
decedent eight or nine times.  Five gunshot wounds were found in the
decedent.  The defendant later admitted to police that he fired the initial
shot and then, when the victim was on the ground, the defendant fired both
handguns numerous times into the victim.  An eyewitness observed the
shooting.  From this evidence, the fact-finder could find beyond a
reasonable doubt that the defendant knowingly or intentionally killed the
decedent.
      We affirm the judgment.
      SHEPARD, C.J., and SULLIVAN, BOEHM, and RUCKER, JJ., concur.

-----------------------
      [1] Ind. Code § 35-42-1-1.